Citation Nr: 1104845	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-39 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left foot disorder. 

2.  Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from September 1973 
to December 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran was treated in service after complaining of 
hurting both feet after jumping off a wall and was found to have 
chronic post traumatic plantar fasciitis, bilateral; he has 
currently been diagnosed with plantar fasciitis, degenerative 
joint disease of both feet and plantar and calcanious spurs 
bilateral feet.  

2.  The evidence is at least in relative equipoise on the 
question of whether the Veteran's current bilateral foot disorder 
is related active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for a left foot disorder have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).  

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for a right foot disorder have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Regarding the Veteran's claims 
for hearing left and right foot disorders, the Board is granting 
in full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

In the present case, the Veteran contends that his right and left 
foot disorders started in service after an injury to his feet.  
Specifically, service records confirm that in January 1974, the 
Veteran was treated after complaining of hurting both feet a 
month prior jumping off a wall.  The left foot was noted to be 
more painful than the right.  He was seen in the podiatry clinic 
and found to have post traumatic plantar fasciitis, bilateral.  
There is no separation examination of record. 

After service, private records show that the Veteran was seen in 
April 2008, after he complained of bilateral foot pain for 30 
plus years.  The Veteran reported that it first started when he 
was in the military.  He stated that he jumped and landed on his 
feet and felt something give way in his feet.  He reported that 
from that point on he has had foot problems.  He was examined and 
X-rays were taken.  The examiner found bilateral heel 
spur/plantar fasciitis type syndrome; osteoarthritis within the 
talonavicular joints bilaterally; and metatarsalgia with neuroma 
symptoms resulting in pain and difficulty walking.  

The Veteran was examined by VA in June 2008.  The Veteran 
reported having pain since service and that he was not seen by 
any providers since then.  He noted treatment by a primary care 
physician with steroids.  He was examined and the clinician 
diagnosed degenerative joint disease of bilateral feet and 
plantar and calcaneous spurs bilateral feet.  The examiner stated 
that the Veteran reported injuring his feet in 1973 and that the 
claims file was reviewed.  She stated that there was no X-ray 
result showing that he fractured his feet in service.  It was 
noted that the Veteran is not able to provide any medical 
documentation showing that he was seen by a private physician.  
It was noted that it was not able to establish chronicity of the 
foot condition from 1979 to 2008.  She stated that therefore it 
was her opinion that it is less likely than not that the 
Veteran's current foot condition is related to his service.  

In August 2008, the RO received a statement from the Veteran's 
wife in which she states that the Veteran has had problems with 
his feet since he had been in training with the Army in the 
1970's.  She stated that all through the years he has had pain.  
The RO also received a statement from the Veteran's daughter in 
which she states that the Veteran has had foot problems for as 
long as she could remember.  In December 2008, the Veteran 
submitted several statements from friends who stated that they 
have know the Veteran for several years-one indicated for 35 
years-and that he has had foot problems for years.  

Private records show that the Veteran was seen in July 2010 for 
foot pain which began in 1974 in service.  The examiner diagnosed 
traumatic arthritis, bilateral and plantar fasciitis and plantar 
heel spur bilateral.  

The Board recognizes the Veteran's contentions that he has had 
continuous bilateral foot problems since active service.  The 
Board places a high probative value on the Veteran's credible 
testimony and consistent statements regarding having problems 
since service.  Further his wife has offered credible testimony 
and a statement regarding continuous problems of the Veteran.  
Additionally there are several statements from friends and a 
statement from his daughter attesting to his continuing problems 
for years.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  The Board also notes that a VA examiner has stated 
that there is no relationship between the Veteran's service and 
his current disorders.  

In such cases, the Board is within its province to weigh 
testimony and other lay evidence and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

The first objective finding of a bilateral foot disorder is dated 
in 2008.  Further, the Veteran underwent a VA examination in June 
2008.  The VA examination was sufficient to establish a current 
bilateral foot disorder.  Therefore, the Board finds he has a 
current bilateral foot disability.  It is noted that bilateral 
foot arthritis has been diagnosed; however this was several years 
after service and therefore service connection on a presumptive 
basis is precluded.  

The Board notes that the June 2008 VA examiner opined that the 
Veteran's bilateral foot disorder was not caused by service 
because the Veteran had not shown continuity due to the absence 
of treatment records.  However, the examiner failed to consider 
the Veteran's competent and credible statements concerning the 
onset and continuity of his symptomatology.   Therefore, the 
Board places low probative value on the examiner's nexus opinion.  
Furthermore, the Board finds the Veteran to be both competent and 
credible to testify as to having continuous problems since his 
discharge from service.  Similarly, the Board finds that the 
Veteran's wife is both competent and credible to testify as to 
the Veteran having continuous problems since the 1970's.  

In light of the Veteran's credible account of having bilateral 
foot pain and since his inservice injury as well as the competent 
lay statements submitted in support of his claim, the current 
diagnoses of a bilateral foot disorders, and resolving doubt in 
the Veteran's favor, the Board finds that the bilateral foot 
disorders had their onset as a result of the Veteran's period of 
active service.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Accordingly, the Board resolves doubt in the Veteran's favor and 
finds that the evidence supports service connection for bilateral 
foot disorder.  Therefore, the appeal is granted.  




ORDER

Entitlement to service connection for a left foot disorder is 
granted.   

Entitlement to service connection for a right foot disorder is 
granted.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


